114 F.3d 84
UNITED STATES of America, Plaintiff-Appellee,v.David W. LANIER, Defendant-Appellant.
No. 93-5608.
United States Court of Appeals,Sixth Circuit
May 13, 1997.

Prior report:  6th Cir., 73 F.3d 1380.
Before:  MARTIN, Chief Judge;  KEITH, MERRITT, KENNEDY, JONES, WELLFORD, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
In light of the United States Supreme Court's judgment of April 30, 1997, this case will be reheard en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Monday, June 16, 1997, and the appellee file a supplemental brief not later than Wednesday, July 16, 1997.  The Clerk will schedule this case for oral argument as directed by the court.